DETAILED ACTION
Application 16/560719, “ELECTROCHEMICAL CELLS FOR HYDROGEN GAS PRODUCTION AND ELECTRICITY GENERATION, AND RELATED STRUCTURES, APPARATUSES, SYSTEMS, AND METHODS”, was filed with the USPTO on 9/4/19 and claims priority from a provisional application filed on 9/5/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 8/3/22. 


Election/Restrictions
Claim 1 directed to an allowable product (see below). Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 16-18, directed to the invention(s) of a perovskite compound do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 6/3/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-9, 11-15 and 24 are allowed.  
Independent claims 1, 8 and 12 have been amended to include the subject matter of dependent claim 23, which was indicated as allowable in the 5/3/22 Final Rejection (reasons for allowance from 5/3/22 Final Rejection are repeated below).  Accordingly, independent claims 1, 8 and 12, and all claims dependent thereon, are found to be allowable over the previously cited art.  Upon an updated search, no new prior art was discovered which necessitated a new ground(s) of rejection.  Therefore, claims 1-9, 11-15 and 24 are found to be allowable.

The following is a copy of the examiner’s statement of reasons for allowance of previously presented dependent claim 23 from the 5/3/22 Final Rejection: 
Regarding dependent claims 23 and 24, the closest prior art includes Lacroix, Sadykov, Kim and Yang which are relevant to the claimed invention as described in the rejection of claim 22.  The cited art teaches an electrode material for a fuel cell, and further teaches features such as forming the electrode of a praesidium based perovskite and as a 3D woven mesh structure.  However, the fibers of the three-dimensional perovskite nanostructured mesh structure are not taught or suggested to be hollow fibers and are provided by an electrospinning technique which is not taught or suggested as capable of producing hollow nanofibers.  Accordingly, claim 23 is patentable over the cited prior art.  
The search did not yield closer prior art to sufficiently cure the deficiency of the prior art with respect to the features of claim 23, or to independently teach claim 23 irrespective of the cited art.   Accordingly, claim 23 and 24 are found to represent allowable embodiments, but are objected to for being written in dependent form.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723